Opinión disidente emitida por
el Juez Asociado Señor Dávila a la cual se unen el Juez Presidente Señor Trías Monge y el Juez Asociado Señor Irizarry Yunqué.
San Juan, Puerto Rico, a 10 de mayo de 1978
Los apelantes fueron convictos en juicio por jurado de robo e infracciones a los Arts. 8 y 8A de la Ley de Armas. Los hechos por los cuales se les acusó ocurrieron el día 29 de marzo de 1976 en el Burger King de San Patricio Plaza cuando se asaltó dicho establecimiento y al conductor y a un guardián de la Wells Fargo que entraba al Burger King en busca de la remesa del día.
*188El mismo día del asalto se les mostraron varias fotogra-fías a los empleados de Burger King y de la Wells Fargo en-vueltos en el asalto. No lograron identificar a los asaltantés. El 26 de abril los apelantes fueron arrestados por otros de-litos. La policía los consideró sospechosos del asalto del Burger King. Al día siguiente de ser arrestados se les tomaron fotografías. Junto a las de otras personas, esas fotografías fueron mostradas a los empleados del Burger King en el mismo negocio. Se les informó que los sospechosos eran do-minicanos. Luego fueron conducidos al cuartel para la cele-bración de una rueda de detenidos. Las acusaciones fueron radicadas a las 9:00 P.M. del 27 de abril.
Como el conductor guardián de la Wells Fargo no pudo asistir a la rueda de detenidos del 27 de abril, se celebró una segunda rueda el 4 de mayo. Al igual que se hizo con los otros testigos, se le mostraron fotos de sospechosos incluyen-do a los apelantes y fotografías de la anterior rueda de de-tenidos.
Es pertinente constar que desde que los apelantes fueron detenidos solicitaron la asistencia del Lie. E. Belén Trujillo, pero la policía no les permitió comunicarse con éste. Durante la segunda rueda de detenidos estuvieron representados por el Lie. Orlando J. Muñiz.
En su recurso de apelación los apelantes plantean la falta de confiabilidad de la identificación.!1) Sostienen que no *189tuvieron representación legal, (2) como la garantiza la Sexta Enmienda de la Constitución Federal, la Sec. 11 del Art. II de la Carta de Derechos de la Constitución del E.L.A. y el caso de United States v. Wade, 388 U.S. 218 (1967), una vez fueron detenidos y que la evidencia relacionada con la iden-tificación es inadmisible ya que todo el proceso de identifica-ción estuvo saturado de sugestividad. (3)
Desafortunadamente una vez más nos topamos con situa-ciones en las cuales los agentes del orden público se apartan de las normas sobre identificación establecidas desde Pueblo v. Gómez Incera, 97 D.P.R. 249 (1969) y que han sido plas-madas en la Regla 252 de Procedimiento Criminal.
La identificación del imputado “. . . con anterioridad o posterioridad a la acusación, es ciertamente una de las etapas más críticas de todo proceso criminal”. Pagán Hernández v. Alcaide, 102 D.P.R. 101, 112 (1974); United States v. Wade, 388 U.S. 218 (1967). Es en ese momento anterior al juicio en que se determina la suerte que posteriormente correrá el sos-pechoso. Una vez el testigo señala a una persona como autora del hecho delictivo no se retracta. Como expresamos en Gómez Incera a la pág. 254, citando de Williams & Hammelmann Identification Parade, “ ‘La experiencia ha demostrado que una vez un testigo señala al acusado en la confrontación, no es de esperarse que se retracte más tarde, de tal manera que en la práctica la controversia de la identificación puede (en la ausencia de otra evidencia relevante) para todos los pro-*190pósitos prácticos ser determinada en ese momento, antes del juicio Ver Moore v. Illinois, No. 76-5344, decidido por el Tribunal Supremo Federal el 12 de diciembre de 1977 (Slip Opinion).
Expresamos en Gómez Incera, supra, a la pág. 251, “que en algunos casos los procedimientos que llevan a una identi-ficación ocular pueden estar tan viciados que como cuestión de derecho hagan constitucionalmente inadmisible la identifi-cación.” Así, una confrontación entre el sospechoso y el tes-tigo en una rueda de detenidos permeada de sugestividad viola el debido proceso de ley que protege al identificado, pro-vocando la inadmisibilidad de dicha identificación. Pueblo v. Montañez Ramos, 100 D.P.R. 911 (1972). No obstante, hemos consignado que la determinación de si se ha violado el debido proceso depende de la totalidad de las circunstancias presentes en cada caso. Pagán Hernández, supra, pág. 111; Pueblo v. Morales Romero, 100 D.P.R. 436 (1972); Stovall v. Denno, 388 U.S. 293 (1967).
Recientemente en Moore v. Illinois, supra, el Tribunal Supremo de los Estados Unidos reiteró el principio que enun-ciáramos en Gómez Incera, supra. Expresa que “... el debido proceso de ley protege al acusado de la admisión de evidencia viciada por una identificación anterior al juicio poco confia-ble obtenida a través de procedimientos innecesariamente sugestivos.” Este mismo caso reafirmó el derecho del acusado a estar asistido de abogado durante el procedimiento de iden-tificación.
Una identificación mediante rueda de detenidos que esté preñada de sugerencias y sugestiones produce una identifica-ción viciada, la cual viola el debido proceso de ley. Moore v. Illinois, supra, Manson v. Brathwaite, 432 U.S. 98 (1977); Kirby v. Illinois, 406 U.S. 682 (1972); Stovall v. Denno, supra. La sugestividad, ya sea intencional o no, de parte de las personas que conducen el procedimiento de identificación reflejan su deseo de que el testigo identifique al acusado. Tal *191sugerencia directa o indirecta podría influir en el ánimo del testigo y éste realizar una identificación errónea. United States v. Wade, supra, citado en Moore, supra. Así, la suerte del acusado quedará sellada.
La identificación mediante fotografías constituye un medio de identificación de uso limitado puesto que se utiliza-rá cuando no sea posible celebrar una rueda de detenidos, Regla 252.2 de Procedimiento Criminal, Pagan Hernández, supra, Moore, supra. Resulta ser un método menos confiable que la rueda de detenidos por ser más susceptible al error. Pueblo v. Rosso Vázquez, 105 D.P.R. 905 (1977). El acusado no tiene derecho a asistencia de abogado en este tipo de iden-tificación, Pueblo v. Morales Romero, supra, United States v. Ash, 413 U.S. 300 (1973), pero si se demuestra que la identi-ficación no es confiable por haber sido sugerida, el debido proceso de ley impediría su admisión en evidencia. Como regla general este error no podrá ser subsanado mediante la cele-bración de una rueda de detenidos posterior. Pagán Hernández, supra, pág. 112.
Los hechos del caso demuestran palmariamente graves de-ficiencias en la identificación de los apelantes tanto mediante fotografías como por rueda de detenidos. Dicha identificación no fue confiable puesto que estuvo saturada de sugestividad, violando en forma patente las normas consignadas en nues-tros dictámenes y en la Regla 252 de Procedimiento Criminal. (4) Los testigos fueron innecesariamente influidos por la actuación de la policía de tal forma que éstos no podían ra-zonablemente hacer una identificación confiable.
*192Todas las fotos mostradas a los testigos tenían el nombre y la dirección de la persona retratada excepto las de los ape-lantes. Dentro del primer grupo había fotos de personas físi-camente disímiles a los apelantes al igual que un grupo de varias fotografías de mujeres.
De los apelantes se incluyeron varias fotos mientras que de los otros sospechosos se incluyó una sola. Del apelante Peterson Pietersz, por ejemplo, se incluyeron fotos en dife-rentes poses — con y sin gafas. Cuando los testigos vieron las fotos estaban todos juntos, dando esto margen a que unos tes-tigos mediante comentarios y gestos influyeran a los otros. El testigo Francisco Flores rechazaba la foto de Peterson por-*193que no creía reconocerlo y el agente de la policía en velada sugestividad, volvía a dársela. Tampoco se levantó acta de dicha identificación fotográfica como lo estatuye la regla.
En cuanto a la identificación por rueda de detenidos es evidente que ésta también estuvo plagada de sugestividad. El testigo Angel Santos Romero sabía antes de la rueda del 27 de abril que los sospechosos eran dominicanos porque un poli-cía se lo había comunicado. Cuando los apelantes iban a ser llevados a la rueda de detenidos uno de los agentes del orden público expresó a los testigos que pasaban cerca de los acusa-sados que ésos eran los sospechosos que habían arrestado. Antes de la celebración de las dos ruedas de detenidos los testigos vieron de entre varias fotos las de los apelantes y lue-*194go los vieron en la rueda de detenidos, evidenciando una sutil manera de señalar a los supuestos culpables del asalto al Burger King. Las personas que comparecieron a las ruedas de detenidos no eran de similares características físicas a los acusados. Esto resulta ser más patente en el caso del apelante Peterson.
Resulta también de dudosa confiabilidad la identificación que hicieran los testigos de los apelantes en la rueda de dete-*195nidos. Si los presuntos asaltantes los obligaron a esconder la cabeza entre los brazos, ¿cómo es que la testigo Gladys Fon-tánez Marcano los pudo observar suficientemente como para poderlos identificar casi un mes después?!5) Tal identifica-ción se torna menos confiable aún, cuando la testigo declara que estaba envuelta en el asalto una mujer “blanca, mujer fina, muy educada” que “tenía sweater con muñequitos de esos bonitos que le gustan a los nenes” y ninguno de los otros testigos empleados del Burger King y de la Wells Fargo hi-cieron referencia a la presencia de esta mujer. También, se impugnó la credibilidad de la testigo Gladys Fontánez me-diante evidencia documental (nóminas) demostrativa de que ella no trabajó ese día.
Franciso Flores Delgado declaró en el juicio que el ape-lante Tavárez le apuntó con un revólver, mientras que Gladys Fontánez declaró que lo vio con un rifle largo. La diferencia entre ambas armas es obvia y si el testigo no sabía con cuál se le estaba apuntando, es de dudosa certeza que pu-diese identificar al apelante Tavárez.
Sorprende el dictamen de hoy a la luz de nuestras decisio-nes comenzando con Pueblo v. Gómez Incera, supra y del re-ciente caso de Moore v. Illinois, supra, del Tribunal Supremo de los Estados Unidos resuelto por unanimidad el 12 de diciembre de 1977 donde se revoca la sentencia por no ser confiable la identificación al no estar el acusado representado por abogado y donde se reiteran las decisiones de United States v. Wade, supra; Gilbert v. California, 388 U.S. 263 (1967) y Kirby v. Illinois, supra.
La víctima de una violación vivía en un apartamiento en el Sur de Chicago. Poco después del mediodía del 14 de diciembre del año 1967, al despertar de una siesta vio a un hombre parado en el umbral de la puerta del cuarto con un *196cuchillo. El hombre entró a la habitación, la tiró boca abajo en la cama y la agarró hasta que se quedó quieta. Luego de cubrirle la cara el intruso desvistió a la víctima y la violó. Se marchó llevándose una guitarra y una flauta. Cuando la policía llegó la víctima le dio una descripción del asaltante. A pesar de no conocerlo de antemano, y de sólo haberlo visto por un instante cuando la atacó, tenía la idea de que era el mismo sujeto que le había hecho insinuaciones ofensivas en un bar cercano la noche anterior. Ella le entregó a la policía una libreta que encontró cerca de la cama luego de que el hombre se marchó.
Durante la primera semana la policía mostró a la víctima dos grupos de fotografías de hombres. Del primer grupo de 200 ella seleccionó como 30 que se le parecían al asaltante en cuanto a estatura, peso y contextura. Del segundo grupo de 10 fotos escogió dos o tres. Una de éstas era la del peticiona-rio. La policía encontró una carta en la libreta que la víctima le había entregado. Una investigación demostró que dicha carta pertenecía a una mujer con la cual el peticionario tenía relaciones. La carta fue sustraída de la casa de esta mujer en su ausencia y aparentemente la única persona que tenía acceso a esta casa era el peticionario.
En la noche del 20 de diciembre de 1967 la policía arrestó al peticionario. Al otro día un policía acompañó a la víctima a la Corte Municipal para una vista. El policía le informó que le iban a mostrar un sospechoso para que lo identificara si podía. El policía hizo que ella firmara una denuncia en la cual señalaba al peticionario como la persona que la violó. En la vista el nombre del peticionario fue llamado y lo conduje-ron frente al estrado. El juez le informó que estaba acusado de violación y otro delito relacionado. El juez llamó a la víc-tima, que estaba esperando en el salón para que se acercara al estrado. El fiscal informó que la policía tenía prueba que conectaba al peticionario con los delitos imputados. El juez preguntó a la víctima que si veía a su asaltante en corte. *197Ella señaló al peticionario. El peticionario no estuvo repre-sentado por abogado y el tribunal no le ofreció asistencia legal.
En una vista posterior ante el Gran Jurado se le acusó de violación, escalamiento y robo. Se le nombró abogado y éste solicitó se eliminara la identificación del peticionario, por haber sido innecesariamente sugestivo el procedimiento uti-lizado y por no estar asistido de abogado. El abogado invocó el caso de Wade recientemente resuelto. El tribunal denegó la moción.
El procedimiento de identificación en el caso resuelto en el día de hoy adolece de los mismos defectos del que estuvo ante el Tribunal Supremo en el caso de Moore. El procedi-miento en uno y otro caso fue igual de sugestivo y los dos acusados carecieron de ayuda legal. En el caso de Moore había dos elementos que conectaban al acusado con los he-chos imputados: la carta encontrada al lado de ía cama de la víctima perteneciente a una mujer que estaba relacionada con el acusado, así como el hecho de que ésta declaró que lo vio en un bar de la vecindad la noche anterior a los hechos. A pesar de esa circunstancia se revocó la sentencia. Para mí es incomprensible el dictamen emitido en el día de hoy. Es por eso que disiento.

(1)Así reza dicho error:
“2. A. Se llevó a efecto un procedimiento de identificación mediante el uso de fotografías en el cual se violaron todas las disposiciones estable-cidas en la Eegla 252.2 de Procedimiento Criminal, constituyendo tal actua-ción una violación al debido proceso de ley.
“B. Se llevó a efecto un procedimiento de identificación mediante rueda de detenidos en el cual se violaron todas las disposiciones estableci-das en la Eegla 252.1 de Procedimiento Criminal, constituyendo tal actua-ción una violación al debido proceso de ley, así como una violación al Artí-culo II, Sección 11 de la Constitución al negárseles el derecho a estar asis-tidos por un abogado durante el procedimiento.”


(2) Con referencia al apuntamiento de los apelantes respecto al derecho de asistencia de abogado, debido al alto grado de sugestividad de la iden-tificación objeto de este caso, resulta inmaterial que entremos a discutirlo. Basta señalar que su derecho a asistencia de abogado fue violado dada las circunstancias de perjuicio sustancial en que se vieron envueltos los ape-lantes en la etapa anterior a la acusación. Tan patente era la necesidad de un abogado, que solicitaron comunicarse con uno.


(3)Los apelantes apuntan en su primer error que no se les hicieron las advertencias requeridas por Rivera Escuté v. Jefe Penitenciaría, 92 D.P.R. 765 (1965), pero como no se ha tratado de presentar en evidencia confesión alguna relacionada con este caso, huelga considerarlo.


(4) Dispone la Regla 252 de Procedimiento Criminal en su totalidad:
«REGLA 252. REGLAS PARA LA IDENTIFICACION ANTERIOR AL JUICIO
252.1. Reglas a seguirse al efectuarse una rueda de detenidos
(a) Aplicabilidad. Las reglas que se establecen a continuación deberán seguirse siempre que algún funcionario del orden público someta a un sos-pechoso a una rueda de detenidos (lineup) con el propósito de identificar el posible autor de un acto delictivo.
(b) Asistencia de abogado. Si al momento de celebrarse la rueda de *192detenidos {lineup) ya se hubiese radicado denuncia o acusación contra la persona que motiva el procedimiento, ésta tendrá derecho a que su abogado se encuentre presente mientras se efectúa la misma y a esos efectos se le advertirá con suficiente antelación a la celebración de la rueda.
La persona podrá renunciar a su derecho a asistencia legal durante la rueda de detenidos mediante una renuncia escrita ante dos testigos quienes también deberán firmar dicha renuncia.
En caso de que el sospechoso interesase que su abogado se encontrase presente y así lo manifestara, se notificará al abogado que éste señale con razonable anticipación a la celebración de la rueda. De tratarse de una persona insolvente o si su abogado no compareciese, se le proveerá asisten-cia legal al efecto.
(c) Participación del abogado del sospechoso en la rueda de detenidos. La participación del abogado del sospechoso en la rueda de detenidos se regirá por las siguientes reglas:
(1) Se le permitirá al abogado del sospechoso presenciar el pro-ceso completo de la rueda de detenidos.
(2) Se le permitirá durante la celebración de la rueda de deteni-dos que escuche cualquier conversación entre los testigos y la Policía.
(3) No se le permitirá interrogar a ningún testigo durante la rueda de detenidos.
(4) El abogado podrá indicar al oficial o funcionario encargado de la rueda' de detenidos cualquier infracción a estas reglas y si el primero entendiese que dicha infracción se está cometiendo, corregirá la misma.
(d) Composición de la rueda de detenidos. La rueda de detenidos se compondrá de un número no menor de cuatro (4) personas en adición al sospechoso y la misma estará sujeta a las siguientes condiciones:
(1) Los integrantes de la rueda de detenidos tendrán apariencia física similar a la del sospechoso respecto a sexo, color, raza y, hasta donde *193sea posible, su estatura, edad, peso y vestimenta deben guardar relación con las del sospechoso.
(2) En ningún caso habrá más de un sospechoso en cada rueda de detenidos.
(3) No se permitirán indicios visibles que de manera ostensible señalen la persona dentro de la rueda que es el sospechoso o detenido.
(e) Procedimientos en la rueda de detenidos. El procedimiento durante la rueda de detenidos se llevará a cabo de acuerdo a las siguientes reglas:
(1) No se permitirá que los testigos vean al sospechoso ni a los demás integrantes de la rueda de detenidos con anterioridad a la celebra-ción de la rueda de detenidos.
(2) No se le informará a los testigos antes de la celebración de la rueda que se tiene detenido a un sospechoso.
(3) No se le dará ninguna información sobre los componentes de la rueda.
(4) Si dos o más testigos fueran a participar como identificantes no se permitirá que se comuniquen entre sí antes o durante la identifica-ción y cada uno hará la identificación por separado.
(5) El testigo observará la rueda y con la menor intervención de los agentes o funcionarios de orden público, identificará de manera posi-tiva al autor de los hechos delictivos si éste se encuentra en la rueda.
(6) Si el sospechoso es requerido para que diga alguna frase, haga algún movimiento o vista algún atavío, se requerirá de los demás in-tegrantes expresión, actuación o vestimenta de forma parecida.
(7) En ningún caso se le sugerirá al testigo la persona que debe seleccionar, ya sea expresamente o de cualquier otra forma.
(f) Récord de los procedimientos. En todo procedimiento efectuado de *194acuerdo a estas reglas se levantará una .breve acta la cual será preparada por el encargado de la rueda.
En dicha acta se incluirá el nombre de los integrantes de la rueda, nombres de otras personas presentes y un resumen suscinto de los procedi-mientos observados.
Deberá además tomarse cuantas veces fuere necesario para su claridad una fotografía de la rueda tal y como le fue presentada a los testigos. Dicha foto, al igual que el acta levantada, formará parte del expediente policíaco o fiscal correspondiente y su obtención por un acusado se regirá por las reglas de procedimiento criminal vigentes.
252.2. Utilización de fotografías como procedimiento de identificación
(a) Los agentes y funcionarios del orden público podrán hacer uso de fotografías para identificar el posible autor de un acto delictivo únicamente en las siguientes circunstancias:
(1) Cuando por razones fuera del control de los agentes o fun-cionarios del orden público no fuere posible o necesario realizar una rueda de detenidos.
(2) Cuando no exista sospechoso del acto delictivo.
(3) Cuando existiendo un sospechoso éste se negare a participar en la rueda, o su actuación o ausencia impidiese que la misma se efectúe adecuadamente.
(b) La utilización de fotografías como medio de identificación se re-girá por las siguientes reglas:
(1) Se le mostrarán al testigo no menos de nueve (9) fotogra-fías incluyendo la del sospechoso y éstas presentarán, en adición al sospe-choso, personas de rasgos similares a éste.
(2) Si dos o más testigos fueran a hacer la identificación foto-gráfica cada uno hará la identificación por separado.
(3) En ningún caso se le sugerirá al testigo la persona que debe seleccionar, mediante la forma de llevar a cabo el procedimiento, por mar-cas en las fotografías, o cualquier otro medio.
(4) Celebrada la identificación fotográfica si el testigo identificara el autor de los hechos delictivos, se procederá a levantar un acta que re-suma brevemente el procedimiento seguido y se identificarán las fotogra-fías utilizadas de manera que posteriormente pueda establecerse cuáles fueron las fotografías presentadas al testigo.”


(5) Según el testigo Angel Santos Eomero: “Ni alzando la cabeza se podía ver.”